4 So.3d 21 (2009)
WELLINGTON REGIONAL MEDICAL CENTER, INC., d/b/a Wellington Regional Medical Center, Appellant,
v.
STATE of Florida, AGENCY FOR HEALTH CARE ADMINISTRATION, Bethesda Healthcare System, Inc., d/b/a West Boynton Community Hospital, Delray Medical Center, d/b/a Delray Medical Center and JFK Medical Center Limited Partnership d/b/a JFK Medical Center, Appellees.
No. 4D07-3528.
District Court of Appeal of Florida, Fourth District.
January 28, 2009.
Robert D. Newell, Jr., and David R. Terry of Newell, Terry & Douglas, P.A., Tallahassee, for Wellington Regional Medical Center, Inc., d/b/a Wellington Regional Medical Center.
C. Gary Williams, John R. Beranek, and E. Dylan Rivers of Ausley & McMullen, Tallahassee for Delray Medical Center, Inc., Delray Medical Center, Inc., d/b/a Delray Medical Center.
Stephen A. Ecenia and J. Stephen Menton of Rutledge, Ecenia, Purnell & Hoffman, P.A., Tallahassee, for JFK Medical Center Limited Partnership d/b/a JFK Medical Center.
Justin M. Senior, Chief Appellate Counsel, and Tracy Lee Cooper, Assistant General Counsel, Tallahassee, for State of Florida, Agency for Health Care Administration.
*22 Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm Beach Gardens, Robert A. Weiss and Karen A. Putnal of Parker, Hudson, Rainer & Dobbs, LLP, Tallahassee, and Jonathan L. Rue of Parker, Hudson, Rainer & Dobbs, LLP, Atlanta, Georgia for Bethesda Health Care System, Inc., d/b/a West Boynton Community Hospital.
PER CURIAM.
Affirmed. See Delray Med. Ctr. v. State of Fla., Agency For Health Care Admin., No. 4D07-3489, ___ So.3d ___, 2009 WL 187683 (Fla. 4th DCA Jan. 28, 2009).
GROSS, C.J., POLEN, J., and GOLDENBERG, RENEE, Associate Judge, concur.